FILED
                            NOT FOR PUBLICATION                              APR 25 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JASWINDER SINGH,                                  No. 08-73921

              Petitioner,                         Agency No. A098-537-016

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted April 19, 2013 *
                            San Francisco, California

Before: SCHROEDER, SILVERMAN, and BEA, Circuit Judges.

       Petitioner Jaswinder Singh, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ order denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture. We

have jurisdiction over this appeal pursuant to 8 U.S.C. § 1252(a)(1), and we grant

the petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-

      The Board of Immigration Appeals affirmed the immigration judge’s order

without discussion, thus we review the substance of the immigration judge’s order.

Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir. 2003). The IJ erred when she

found Singh’s testimony inconsistent and implausible, and therefore the record

compels finding Singh’s testimony credible. Kaur v. Ashcroft, 379 F.3d 876, 890

(9th Cir. 2004) (holding that an adverse credibility determination is overturned

only if each proffered reason for the determination fails).

      First, the IJ erred when she found that Singh’s testimony was inconsistent

with his interview at the Asylum Office. That interview was not a part of the

record and thus cannot support the IJ’s ruling. See Singh v. Gonzales, 403 F.3d

1081, 1089 (9th Cir. 2005) (rejecting an IJ’s reliance on an interview at the

Asylum Office that was not in the record).

      Second, the IJ erred when she found Singh’s testimony was inconsistent

with his declaration because his testimony “totally failed to indicate that the police

suspected he was involved with terrorists.” The record clearly demonstrates that

Singh testified that he was persecuted in part because the police believed he was

connected to terrorists.

      Third, the IJ erred when she found Singh’s testimony implausible in light of

the country conditions. See Shah v. INS, 220 F.3d 1062, 1069 (9th Cir. 2000)
                                           -3-

(holding that a general assertion about conditions of peace in India was insufficient

to support a negative credibility finding because it was a blanket statement without

individualized analysis, and it was based on conjecture and speculation).

      Fourth, the IJ erred by giving no weight to Singh’s affidavits. The record

demonstrates that relevant parts of the affidavits are based on personal knowledge,

and that the affidavits do not incorrectly state Singh’s party affiliation.

      Finally, the IJ erred in finding it implausible that Singh would have

truthfully told the police at a checkpoint that he was coming from a party meeting.

Singh explained that he did not believe police outside of his hometown would care

about his party business. That explanation was at least plausible, and the IJ’s

conclusion that the explanation was implausible was based on impermissible

speculation. Zhou v. Gonzales 437 F.3d 860, 865 (9th Cir. 2006) (holding that

speculation and conjecture “‘cannot serve as a reason for an adverse credibility

finding.’” (citing Shah, 220 F.3d at 1071 (9th Cir. 2000)).

      The IJ also erred when she held, in the alternative, that Singh’s mistreatment

was not persecution based on a protected ground even if Singh were deemed

credible. Singh suffered beatings by the police for “preaching against the

government” after canvassing for a political party and returning from a political

party meeting. This testimony demonstrates that Singh was persecuted, at least in
                                         -4-

part, based on his political opinions. See Borja v. INS, 175 F.3d 732, 736-37 (9th

Cir. 1999) (en banc) (finding a nexus where the petitioner was targeted for

extortion and for her political opinion), superseded by statute as stated by

Parussimova v. Mukasey, 555 F.3d 734, 739-40 (9th Cir. 2009).

      Because Singh should have been deemed credible and found to have

suffered past persecution, we remand to the BIA for its consideration of whether

Singh has a well-founded fear of future persecution.

      Also, because the IJ denied relief under the Convention Against Torture

based at least in part on the adverse credibility finding, we remand the CAT claim

for further proceedings as well.

      We GRANT the petition for review.